Citation Nr: 0808103	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia

THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.   
 
2.  Entitlement to service connection for a thoracic spine 
disability.   
 
3.  Entitlement to service connection for a cervical spine 
disability.   
 
4.  Entitlement to service connection for a right hip 
disability.   
 
5.  Entitlement to an initial higher (compensable) rating for 
residuals of a fracture of the right fifth metatarsal.   
 
6.  Entitlement to an initial higher (compensable) rating for 
a scar status post excision of a cyst of the left hand.   
 
7.  Entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1996 to June 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO rating decision that 
granted service connection and a noncompensable rating for 
residuals of a fracture of the right fifth metatarsal, 
effective June 16, 2002, granted service connection and a 
noncompensable rating for a scar status post excision of a 
cyst of the left hand, effective June 16, 2002; and denied 
entitlement to a 10 percent rating based on multiple 
noncompensable, service-connected disability.  By this 
decision, the RO also denied service connection for a lumbar 
spine disability, thoracic spine disability, cervical spine 
disability, and for a right hip disability.  

The issues of entitlement to an initial higher (compensable) 
rating for residuals of a fracture of the right fifth 
metatarsal; entitlement to an initial higher (compensable) 
rating for a scar status post excision of a cyst of the left 
hand; and entitlement to a 10 percent rating based on 
multiple, noncompensable, service-connected disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran does not currently have a lumbar spine 
disability.  

2.  The veteran does not currently have a thoracic spine 
disability.  

3.  The veteran does not currently have a cervical spine 
disability.  

4.  The veteran does not currently have a right hip 
disability.  


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

2.  A thoracic spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

3.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

4.  A right hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in November 2002, a rating 
decision in April 2003, and a statement of the case in 
December 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty to notify prior to the adjudication in the March 
2006 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that she has lumbar spine, thoracic 
spine, cervical spine, and right hip problems related to 
service.  

Her service medical records show treatment for lumbar spine, 
thoracic spine, and cervical spine complaints on numerous 
occasions during service.  Such records do not specifically 
show treatment for any right hip complaints, although they do 
refer to treatment for left hip problems.  A July 2000 
treatment entry indicated that the veteran complained of back 
pain for two to three months.  It was noted that she actually 
reported that she had suffered pain for a few years that 
began in the lower back and had progressed slowly upward.  
The veteran stated that she was active, but that she did not 
remember any specific trauma.  The assessment was back pain, 
suspect due to activity.  An August 2000 consultation report 
noted that the veteran complained of chronic back pain for 
several years and that she reported an active lifestyle.  The 
diagnosis was thoracic, lumbar, and sacroiliac segment 
dysfunction.  An X-ray report related an impression of an 
intact thoracolumbar spine with no significant abnormalities 
demonstrated.  A subsequent August 2000 treatment entry 
indicated an assessment of thoracic and sacroiliac segment 
dysfunction with mild spasm.  The veteran continued to 
receive treatment from August 2000 to January 2001 with 
diagnoses of thoracic and sacroiliac segment dysfunction and 
thoracic segment dysfunction.  

A January 2001 treatment entry noted that the veteran 
complained of hip pain for nine days.  She stated that she 
was running and that her hip started hurting.  It was noted 
that there was no trauma, bruising, or redness.  The veteran 
indicated that the pain was constant and dull and that she 
had pain with activity.  She reported that the pain was 
mainly in the left hip.  It was noted that the veteran had a 
history of hip problems and low back pain and that she had 
been treated for hip pain two and a half years earlier.  The 
assessment was left hip pain, rule out muscle strain/ligament 
strain.  A February 2001 entry noted that the veteran was 
seen for minor discomfort in the mid to low back.  The 
assessment, at that time, was sacroiliac and thoracic segment 
dysfunction.  A March 2001 treatment entry noted that the 
veteran was seen for left hip pain for two months.  The 
assessment was intertrochanteric band/trochanteric bursitis. 
A subsequent March 2001 entry noted that the veteran had 
present back pain and hip pain symptoms and that she would be 
followed up at a chiropractic clinic for her hip and back.  

A May 2001 emergency care report noted that the veteran 
complained of back pain secondary to being rear-ended in a 
motor vehicle accident.  The assessment included muscle spasm 
and back pain.  A May 2001 treatment entry noted that the 
veteran was involved in a motor vehicle accident and that she 
had pain located in the thoracic region and shoulders with 
occasional neck stiffness.  It was reported that X-rays were 
negative.  The assessment was back pain status post motor 
vehicle accident.  A May 2001 physical therapy consultation 
report indicated that the veteran had been involved in a 
motor vehicle accident and that she was seen for evaluation 
and treatment of thoracic pain.  The assessment was 
myofascial pain.  An August 2001 chiropractic clinic 
treatment entry related an assessment of cervical, thoracic, 
and sacroiliac segment dysfunction.  Subsequent chiropractic 
entries dated in September 2001 and October 2001 indicated 
assessments of cervical, thoracic, and sacroiliac segment 
dysfunction as well as thoracic, sacroiliac, and lumbar 
segment dysfunction, and sacroiliac segment dysfunction.  A 
May 2002 treatment entry indicated that the veteran was seen 
after a motor vehicle accident for neck, shoulder, and back 
pain.  A diagnosis was not provided.  

The first and only post-service evidence of record regarding 
any lumbar spine, thoracic spine, cervical spine, and right 
hip complaints is found in conjunction with a May 2004 
examination report for the VA (performed by QTC Medical 
Services), more than a year and a half after the veteran's 
separation from service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

The May 2004 examination report for the VA (performed by QTC 
Medical Services) noted that the veteran stated that she had 
pain in both hips with radiation to the knees.  She indicated 
that she was diagnosed with band-friction syndrome and that 
she had such disorder for eight years and that it started 
when she started running in technical school.  The veteran 
reported that when she ran or walked a great deal, her left 
hip would start to ache and hurt with movement.  She noted 
that she had flare-ups three to five times a week that would 
last for one hour to a day and bother her when she sat down 
or stretched or crossed her legs.  The veteran indicated that 
she ran three to five miles, three to five times a week.  She 
stated that she had no functional impairment and that if it 
bothered her she would use an elliptical machine instead of 
running.  The veteran reported that she had a history of 
cervical spine pain for six years.  She noted that there was 
no injury and that the pain started with running.  She 
indicated that the pain was located in the lower back and 
would occasionally radiate to her shoulders and neck.  

The veteran also indicated that she had a history of thoracic 
pain.  She stated that it had not been diagnosed by a 
physician, but that she had such problem for eight years.  
The veteran reported that the pain was located in her neck 
and lower back, that it was constant and always there, and 
that it was burning and sharp.  She described the pain as a 
three out of ten.  She indicated that the pain was brought on 
by physical activity, sleeping, spontaneously, and by stress.  
She stated that she had taken Tylenol and Advil and that she 
could function with medications.  It was noted that she had 
no incapacitation or functional impairment, and that she had 
lost no time from work.  The veteran further indicated that 
she had a history of lumbar spine pain that had not been 
diagnosed.  She noted that she had suffered from the pain for 
eight years and that the pain was located in her neck to the 
lower back and was always present.  She described the pain as 
aching, burning, and sharp.  She rated pain as a three on a 
scale of one through ten.  The veteran noted that the pain 
was brought on by physical activity, sleeping, stress, and 
spontaneously.  She related that the pain was relieved by 
Tylenol and Advil and that she could function with 
medication.  The veteran reported that she had no 
incapacitation or physical functional impairment.  She stated 
that she had not lost any time from work for such problem.  

Despite the veteran's articulation of her problems as 
detailed above, the examiner found little in the way of 
objective medical evidence of an actual diagnosed disorder.  
The examiner stated that a review of the veteran's medical 
records showed that she was seen on several occasions for hip 
and back pain while on active duty and that she was treated 
by a physician and chiropractor for those conditions.  The 
examiner noted that the veteran was also involved in a motor 
vehicle accident and that she had complaints of back pain.  
As to diagnoses, the examiner indicated that for the 
veteran's claimed right hip condition, he was unable to make 
diagnosis and that there was no pathology to render a 
diagnosis for the VA.  The examiner indicated that as to the 
veteran's claimed conditions of lumbosacral pain, thoracic 
pain, and cervical pain, he was unable to make diagnoses and 
that there was no pathology rendered.  The examiner indicated 
that an X-rays of the veteran's lumbosacral spine, thoracic 
spine, cervical spine, and right hip were all within normal 
limits.  The examiner commented that it was his opinion that 
it was less likely than not that the veteran had a permanent 
and chronic disability of the spine and right hip and that 
examination of those areas was essentially within normal 
limits.  The examiner noted that the veteran was able to run 
three to five miles three to five times a week.  

The Board finds that the post-service medical evidence fails 
to show any medical diagnoses indicating that the veteran has 
a current disability of the lumbar spine, thoracic spine, 
cervical spine, or right hip.  The May 2004 examination 
report for the VA (performed by QTC Medical Services) 
specifically indicated that no diagnoses could be made for 
those disorders and that there was no pathology to render any 
diagnoses.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence 
indicates no present disabilities, and thus service 
connection is not warranted.  

The veteran has alleged that she has current lumbar spine, 
thoracic spine, cervical spine, and right hip disabilities 
that had their onset in service.  However, the veteran, as a 
layperson, is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

As the preponderance of the evidence is against a finding 
that the veteran currently suffers from lumbar spine, 
thoracic spine, cervical spine, or right hip disabilities, 
the claims must be denied.  38 .S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a lumbar spine disability is denied.  

Service connection for a thoracic spine disability is denied.  

Service connection for a cervical spine disability is denied.  

Service connection for a right hip disability is denied.  


REMAND

The other issues on appeal are entitlement to an initial 
higher (compensable) rating for residuals of a fracture of 
the right fifth metatarsal; entitlement to an initial higher 
(compensable) rating for a scar status post excision of a 
cyst of the left hand; and entitlement to a 10 percent rating 
based on multiple, noncompensable, service-connected 
disabilities.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to her claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran was last afforded an examination for her service-
connected residuals of a fracture of the right fifth 
metatarsal and her scar status post excision of a cyst of the 
left hand in May 2004.  

As the veteran has not been afforded a VA examination in 
almost four years, the Board finds that a current examination 
is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995) (VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Also, as the veteran's claim for entitlement to a 10 percent 
rating based on multiple, noncompensable, service-connected 
disabilities is inextricably intertwined with her claims for 
increase, these matters will be addressed together on remand.  
Harris v. Derwinski, 1. Vet. App. 180 (1991).  

Further, the Board finds that the requirements of VA's duty 
to notify and assist the claimant have not been met as to 
those claims.  38 U.S.C.A. §§ 5103, 5103a; 38 C.F.R. § 3.159.  
The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) require VA to notify the veteran of what 
information or evidence is necessary to substantiate his 
claims; what subset of the necessary information or evidence, 
if any, the claimant is to provide; what subset of the 
necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the 
claimant may submit any other evidence he has in his 
possession that may be relevant to the claim(s).  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Recently, the Court held in Vazquez-Flores v. Peak, No. 05-
0355 (U.S. Vet. App. January 30, 2008), that for a claim for 
increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  Further, under Vazquez, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with a VCAA notice letter in November 2002.  The 
notice letter did not specifically notify the veteran that 
she should provide evidence of the effect that worsening 
disabilities had on her employment and daily life (such as a 
specific measure or test).  The letter also did not notify 
the veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the veteran 
with VCAA notice that is compliant with 
the requirements of Vazquez-Flores v. 
Peak, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Specifically, the notice 
should advise the veteran that to 
substantiate claims for entitlement to 
higher ratings for residuals of a 
fracture of the right fifth metatarsal 
and for a scar status post excision of a 
cyst of the left hand, as well as the 
claim for a 10 percent rating based on 
multiple, noncompensable, service-
connected disabilities, she must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase severity of the disability and 
the effect that worsening has on her 
employment and daily life.  The veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
(higher) ratings under the applicable 
Diagnostic Codes for rating the service-
connected disabilities on appeal.   

Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of her service-connected 
residuals of a fracture of the right fifth 
metatarsal and scar status post excision 
of a cyst of the left hand.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All signs and symptoms 
necessary for rating such disorders should 
be reported in detail.  

3.  Thereafter, readjudicate the claims 
for entitlement to an initial higher 
(compensable) rating for residuals of a 
fracture of the right fifth metatarsal, 
entitlement to an initial higher 
(compensable) rating for a scar status 
post excision of a cyst of the left hand, 
and entitlement to a 10 percent rating 
based on multiple, noncompensable, 
service-connected disabilities.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
to the veteran and her representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of her claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


